Plaintiff in error was convicted upon an information charging the unlawful sale of whisky to Walter Norton. On the 14th day of October, 1913, judgment was entered, and he was sentenced in accordance with the verdict to be confined in the county jail for thirty days and to pay a fine of fifty dollars and costs. Only two questions are urged for a reversal of the judgment: The first is that the court erred in giving the statutory definition in an instruction on reasonable doubt. No objection was made or exception taken to the giving of this instruction. For this reason we cannot do otherwise than hold that the instruction was harmless error. Harris v. State, 10 Okla. Cr. 416; 137 P. 365. Four or five witnesses testified as to the transaction. Plaintiff in error offered no testimony. We think that this appeal is without merit. The judgment of conviction is, therefore, affirmed. Mandate forthwith.